
	
		VI
		110th CONGRESS
		1st Session
		S. 2048
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jose Buendia Balderas, Alicia Aranda De
		  Buendia, and Ana Laura Buendia Aranda.
	
	
		1.Permanent resident status for
			 Jose Buendia Balderas, Alicia Aranda de Buendia, and Ana Laura Buendia
			 Aranda
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Jose Buendia Balderas, Alicia Aranda De Buendia, and Ana Laura
			 Buendia Aranda shall each be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 StatusIf Jose Buendia Balderas, Alicia Aranda De Buendia, and
			 Ana Laura Buendia Aranda enter the United States before the filing deadline
			 specified in subsection (c), Jose Buendia Balderas, Alicia Aranda De Buendia,
			 and Ana Laura Buendia Aranda shall be considered to have entered and remained
			 lawfully and shall be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumbersUpon the granting of an immigrant visa or
			 permanent residence to Jose Buendia Balderas, Alicia Aranda De Buendia, and Ana
			 Laura Buendia Aranda, the Secretary of State shall instruct the proper officer
			 to reduce by 3, during the current or next following fiscal year—
				(1)the total number
			 of immigrant visas that are made available to natives of the country of birth
			 of Jose Buendia Balderas, Alicia Aranda De Buendia, and Ana Laura Buendia
			 Aranda under section 203(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1153(a)); or
				(2)if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of birth of Jose Buendia Balderas, Alicia Aranda De Buendia, and Ana
			 Laura Buendia Aranda under section 202(e) of such Act.
				
